Citation Nr: 1620025	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hip and knee bursitis.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for an eye disability, to include cataracts.

5.  Entitlement to service connection for headaches, claimed as migraines.

6.  Entitlement to service connection for memory problems with headaches.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for breast cancer or atypical lobular hyperplasia, also claimed as cancer, cyst on breast removed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from July 1980 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2014, the Board remanded the appeal for additional development.  The claims now return for further appellant review.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning a claim for service connection for dermatitis.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to hearing loss and tinnitus will be the subject of a later Board decision, if ultimately necessary.

The issue of whether service connection is warranted for breast cancer or atypical lobular hyperplasia, also claimed as cancer, cyst on breast removed, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not support a causal relationship between the Veteran's active duty service and her current bilateral hip disability.

2.  The Veteran has not been diagnosed with a bilateral knee disability.

3.  The evidence of record does not support a causal relationship between the Veteran's active duty service and her current bilateral foot disability. 

4.  The evidence of record does not support a causal relationship between the Veteran's active duty service and her current bilateral eye disability.

5.  The evidence of record does not support a causal relationship between the Veteran's active duty service and her current headache disability.

6.  The Veteran has not been diagnosed with a memory loss disability.

7.  The evidence of record does not support a causal relationship between the Veteran's active duty service and her sleep apnea syndrome.


CONCLUSION OF LAW

1.  The criteria for establishing service connection for bursitis of the hips and knees have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for establishing service connection for plantar fasciitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for establishing service connection for an eye disability, to include cataracts, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for establishing service connection for a headache disability, claimed as migraines, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for establishing service connection for a memory loss disability with headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for establishing service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was initially satisfied by predecisional letters provided in December 2006 and December 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.    The Board notes that some of the Veteran's service treatment records are missing.  The Veteran is aware of these missing records and does not have them in her possession.  Documentation of the VA's efforts to obtain these records is in a February 2015 VA memo that states that all available requested records were shipped to the contracted scan vendor for upload into VBMS, the VA's electronic records system.  Therefore, the Board finds that the Veteran's available service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Pursuant to the October 2014 remand the Veteran was provided with corrective notice with regards to her claims under the theory of secondary service connection.  Additionally, the Veteran's reported treatment records of herbicide poisoning from Torrejon Air Base were requested and found missing in January 2015, and an attempt to find any missing service treatment records was performed with no success.  Lastly, the Veteran underwent VA examinations for all her claimed disabilities.  These actions having been taken, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Bursitis

The Veteran seeks service connection for hip and knee bursitis.  However, after a review of all of the evidence, the Board finds that there is no nexus between the Veteran's in-service event or injury and her current hip disability.  Additionally, the Board finds that the Veteran is not suffering from a current knee disability.


A.  Hip Bursitis

The Veteran has satisfied the first element in establishing service connection as she has been diagnosed with bilateral hip bursitis.  A VA treatment record from June 2007 described an evaluation that suggested hip bursitis.  In April 2010, a diagnosis of trochanteric bursitis was confirmed.

The Veteran has reported in a February 2013 statement that her hip was first injured while she was stationed on an air base in Spain when she fell out of a tractor.  She also described during her Board hearing that the conditions of her work environment while stationed in Spain aggravated her hips to the point where she had bursitis in both hips.  The Veteran stated at that time that she had been treated at the air base hospital, given aspirin and treated with hot packs.  She reported that her first treatment for her hip disability post-service was in 2000.  The Veteran also submitted a number of lay statements from her supervisors and fellow-workers during her service, documenting the work conditions and her accidents.  Given the missing STRs and the Board's benefit of the doubt duty, the Board accepts the Veteran's claims as to an in-service injury.  

However, the record does not contain evidence of a causal relationship between the Veteran's present hip disability and her in-service injury.  

The Veteran underwent a VA examination in March 2015.  After examining the Veteran and her available records, the VA examiner opined that her hip disability was less likely than not incurred in or caused by her claimed in-service injury.  He based his opinion on the lack of any evidence of a link or any continuity of symptomatology that would demonstrate a link between the claimed in-service injury and the Veteran's current hip disability.  

Additionally, the evidence of record does not contain any medical opinion in the Veteran's favor.  The Veteran's primary care physician (PCP) noted in March 2010 he could not connect her hip bursitis to her service in the Air Force.  

While the Veteran believes that her current hip disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a hip disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her hip disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence and analysis above the preponderance of the evidence is against the finding that the Veteran's hip disability arose in service or is otherwise related to service.  Accordingly, the criteria for service connection have not been met.

B.  Knee Bursitis

Although the Veteran has claimed she is suffering from bilateral knee bursitis, the evidence of record does not contain a diagnosis of knee bursitis.  

During the Veteran's March 2015 VA examination, the Veteran reported having had continuous anterior knee pain problems since military service in the 1980's.  However she could not relate it to a specific injury other than having to work on her knees and having been told she had "washer woman's knees."  She denied having sought medical attention for her knees post military service.  The March 2015 VA examiner found that the Veteran did not have a current knee disability diagnosis.  The Veteran's range of motion, muscle strength, joint stability tests were all normal.  The Veteran showed no signs of ankylosis or any other form of knee disability.  

As mentioned above, the first requirement for any service connection claim is evidence of a current disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As the evidence of record does not establish the presence of a current knee disability, the claim for service connection for knee bursitis is denied.  

IV.  Plantar Fasciitis

The Veteran seeks service connection for plantar fasciitis.  After a review of all of the evidence, the Board finds that there is no causal relationship between the Veteran's in-service event or injury and her current foot disability.  

The Veteran's VA treatment records show complaints of pain in her feet going back to August 2006 when she was diagnosed with plantar fasciitis.  Therefore, the Veteran has satisfied the first criterion of establishing service connection; she does suffer from a current bilateral foot disability.

The Veteran has submitted a lay statement from her commander of the 432d Equipment Maintenance Squadron.  He stated that she had had "feet problems to the extent that tennis shoes had to be worn for an extended period of time."  The Veteran has pointed to this instance as her service-connection qualifying in-service injury.
However, while the March 2015 VA examiner confirmed the Veteran's diagnosis of plantar fasciitis, he stated that the condition was less likely than not incurred in or caused by the claimed in-service injury based on the lack of evidence "from military or interim till 2006 to show clear presence of chronic plantar fasciitis during military time period."  He also stated that the "support statement from military personnel do not show convincing evidence."  Again, the evidence of record does not contain any medical opinion in the Veteran's favor.

Although the Veteran believes that her current bilateral foot disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a foot disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her bilateral foot disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence and analysis above, the preponderance of the evidence is against the finding that the Veteran's current bilateral foot disability is the same medical issue as the described in-service foot problem requiring her to wear tennis shoes for an extended period of time.  There is no evidence of a continuity of symptomatology between her in-service injury and her 2006 diagnosis of plantar fasciitis.  Therefore, the Board finds that the preponderance of the evidence is against the finding that the Veteran's bilateral foot disability arose in service or is otherwise related to service.  Accordingly, the criteria for service connection for a bilateral foot disability have not been met.

V.  Low Back Pain

The Veteran seeks service connection for a low back disability.  After a review of all of the evidence, the Board finds that there is no causal relationship between the Veteran's in-service event or injury and her current low back disability.

The Veteran has been diagnosed with a variety of back disabilities including degenerative disk disease, radiculopathy, spondylosis, and sciatica.  The March 2015 VA examiner diagnosed the Veteran with lumbar spinal stenosis status post-operative spine fusion.  Therefore, the Veteran has satisfied the first criterion for establishing service connection for a low back disability.

During the appeal period, the Veteran has reported injuries to her back due to a variety of task performed including from heavy lifting, slips and falls, and from the hard floors of her work environment.  As mentioned above in reference to her hip disability, the Veteran has submitted lay statements from her in-service colleagues describing the hard and slick floors of their work environments.  One statement from her Branch Chief in December 2006 stated that "[m]any of the AGE mechanics suffered from back, neck, hip, knee problems from working on this substandard floor because much of our maintenance is sitting, kneeling, laying on the floor to perform maintenance on AGE units."  Her Branch Chief also stated that he knew that the Veteran had strained her back.  Her supervisor also sent in a letter in December 2006 reporting that the Veteran had hurt her back when hooking up a unit to an aircraft and a tow bar slipped out.  The Veteran reported during a private medical consultation in September 2010 that she had a history of a service injury when she was doing some heavy lifting.  She also stated that during the birth of her son while in service, the epidural was put in in the "wrong spot."   In February 2011, the Veteran also pointed to an in-service fall from the back of a towing tractor as an injury to her back.  In March 2011, the Veteran stated she injured her back during a mobility exercise.  

Despite these reported in-service injuries, the evidence of record does not support a link between the Veteran's claimed in-service injuries and her current low back disability.  There is no evidence of continuity of symptomatology.  The first evidence of record is Veteran reporting back pain to medical professionals in 2010.  In October 2010, the Veteran told her primary care physician (PCP) that she had woken up with the severe back pain in September 2010, which coincides with her diagnosis of severe sciatica by a private medical professional in September 2010.  

Even giving the Veteran the benefit of the doubt that her low back disability developed before September 2010, the evidence of record does not contain a statement from a treating provider showing that the Veteran's current back disability is related to events in military service.  Given this lack of support, the March 2015 VA examiner opined that it was less likely than not that the Veteran's current back disability was causally related to her claimed in-service injuries.  

Again, while the Veteran believes that her current low back disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of a low back disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her low back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current low back disability is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 (1999).  Thus, the Veteran's own opinion regarding the etiology of her current low back disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  The evidence of record does not contain any medical opinion in the Veteran's favor.  Again, her PCP noted in March 2010 that he could not connection her back complaint to her service in the Air Force.  

Based on the evidence and analysis above the preponderance of the evidence is against the finding that the Veteran's low back disability arose in service or is otherwise related to service.  Accordingly, the criteria for service connection for a low back disability have not been met.

VI.  Cataracts

The Veteran seeks service connection for an eye disability, to include cataracts.  After a review of all of the evidence, the Board finds that there is no causal relationship between the Veteran's in-service event or injury and her current eye disability.

The Veteran started noticing "smudges" in her vision in November 2005 and reported a family history of cataracts and retinal detachments.  She was diagnosed with posterior vitreous detachment.  The Veteran has undergone cataract repair surgery to both eyes during the period on appeal.  Therefore, she does qualify for a current disability, satisfying the first criterion for service connection for a bilateral eye disability. 

The Veteran's Branch Chief stated in his December 2006 lay statement that he remembered that "one time a specialized solvent splashed on [the Veteran's] face and arm" and that they flushed her face with water.  He reported that she had to go see a doctor about her eyes, but he did not know what happened after that instance.  The Veteran's other lay statements also mentioned the Veteran experiencing eye problems during the service, though they were not specific.  

In February 2010, the Veteran also pointed to that event of being splashed with carbon cleaner and stated that ever since she began losing eyesight over the years and her vision started getting black blotches or drops and fuzzy.  She stated that when she had surgery on her eyes she was told that she was too young to have that type of problem and was asked if she had had a serious injury to her eyes.  She mentioned this incident again in her February 2013 statement.  

The July 2015 VA examiner noted a record of an eye examination in 1984 which showed myopia and astigmatism.  There is no record of her claimed 1985 eye problem after being splashed with the carbon cleaner; however, her service treatment records could not be completed due to the lost records.  

The Veteran underwent a VA eye examination in July 2015.  The VA examiner documented the Veteran's history of cataract surgery and performed an eye examination, which showed excellent corrected vision.  The VA examiner opined that the claimed eye condition was less likely than not incurred in or caused by the claimed in-service injury.  He based this opinion on the lack of documentation of any eye condition and disability while in service other than congenital errors or refection.  Additionally, he based his opinion on the lack of findings of chemical or pressure damage to the eye in eye examinations given in 2005, 2006, 2009, and his own that day.  

The Board finds that the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions that the in-service carbon cleaner splash to her eyes caused her current eye condition.  While the Veteran believes that her current eye disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of an eye disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her eye disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current eye disability is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 (1999).  Thus, the Veteran's own opinion regarding the etiology of her current eye condition is not competent medical evidence.  

Therefore, the Board finds that, based on the evidence and analysis above, the preponderance of the evidence is against the finding that the Veteran's eye disability arose in service or is otherwise related to service.  Accordingly, the criteria for service connection for an eye disability have not been met.


VII.  Headaches

The Veteran seeks service connection for headaches, claimed as migraines.  After a review of all of the evidence, the Board finds that there is no causal relationship between the Veteran's in-service event or injury and her current headache disability.

According to the evidence of record, the Veteran began seeking medical treatment for headaches in April 2002.  At that time, her private medical professional suspected tension headaches.  In May 2002, the Veteran reported the tension headaches as resolving.  In April 2010, episodic migraines were listed among the Veteran's conditions.  The March 2015 VA examiner diagnosed the Veteran with tension headaches.  

The Veteran's submitted lay statements have pointed to the poor ventilation in the in-service work environment as causing migraines and remembered that the Veteran had been treated for such.  

In October 2010, the Veteran reported that a VA doctor had told her that her oxygen levels had fallen enough due to her sleep apnea to cause migraines.  The Veteran, in a December 2010 statement, pointed to her misplaced epidural during the in-service birth of her son as the origin of migraines.  Then in a February 2010 statement, the Veteran described the inducement of migraines from the noise of equipment or the nauseating fumes from fuels or other solvents.  

Despite these claimed in-service incurrences, the March 2015 VA examiner opined that no incident of service to include exposure to chemical fumes from working as a AGE mechanic and herbicide exposure is likely to be causally or aggravatingly linked to the stated current headaches.  He based his opinion on the lack of "medical literature of sufficient quality to implicate chemical fumes in a causative fashion with chronic headaches."  He also pointed to the lack of post military medical evidence prior to 2002 that the Veteran suffered substantially from headaches.  

The Board finds that the opinion of the VA examiner to be significantly more probative than the Veteran's own and submitted lay statements.  Though Veteran believes that her current headache disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of a headache disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her headache disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current headaches is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 (1999).  Thus, the Veteran's own opinion regarding the etiology of her current headache disability is not competent medical evidence.  The evidence of record again contains no medical opinion in the Veteran's favor.  Her PCP in March 2010 stated that he could not connect her tension or migraine headaches to her service in the Air Force.

Based on the evidence and analysis above, the Board finds that the preponderance of the evidence is against the finding that the Veteran's headache disability arose in service or is otherwise related to service.  Accordingly, the criteria for service connection for a headache disability have not been met.  

VIII.  Memory Loss

The Veteran seeks service connection for memory loss with headaches.  After a review of all of the evidence, the Board finds that the evidence of record does not contain a diagnosis of a memory loss disability.

During a sleep study performed in July 2007, the Veteran described symptoms including difficulty with concentration and memory and morning headaches.  The Veteran reported in February 2013 that her "memory seems to be very short spanned."  However, during a March 2013 VA examination, her memory and concentration were within normal limits during the screening for mental status.  The VA examiner stated that there was no basis for a diagnosis of memory problems.  Then, on a VA treatment record for the Veteran's asthma, the Veteran denied any neurological problems such as memory loss.  

As mentioned above, the first requirement for any service connection claim is evidence of a current disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

While the Veteran believes that she suffers from a memory loss disability, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis of a memory loss disability is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, her opinion as to the diagnosis of a memory loss disability is not competent medical evidence.  Thus, the Veteran's opinion regarding the diagnosis of a memory loss disability is not competent medical evidence.  The Board finds the opinion of the March 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.  The evidence of record does not contain any medical opinion in the Veteran's favor.  

Therefore, the Board finds that the evidence of record does not establish the presence of a current memory loss disability and then claim for service connection for a memory loss disability is denied. 

IX.  Sleep Apnea Syndrome 

The Veteran seeks service connection for sleep apnea, to include as a result of herbicide exposure.  After a review of all of the evidence, the Board finds that there is no causal relationship between the Veteran's in-service event and her current sleep apnea syndrome.

The evidence of record does demonstrate that the Veteran had been diagnosed with obstructive sleep apnea syndrome.  Therefore, she has satisfied the first criterion for service connection.

The evidence of record contains a December 2012 letter from the Veteran's private sleep apnea physician stating that the Veteran described to him a history of difficulty sleeping and breathing dating back to her time in service.  In a statement in October 2010 and re-stated in February 2013, the Veteran asserted that her sleep apnea stemmed from her service-connected asthma.  

However, there is no evidence of record to support direct service connection for sleep apnea either due to incurrence in service or due to claimed herbicide exposure nor is there evidence of record to support secondary service connection for sleep apnea based on her service-connected asthma.  

First, there is no evidence of record that the Veteran suffered from sleep apnea during service.  The Veteran's available service treatment records do not include any complaints of sleep apnea or other sleep disorder.  The only evidence the Veteran presented to show her condition began during service was her husband's statements that she had trouble breathing and sleeping during service.  There is no competent evidence of the Veteran being diagnosed as suffering from sleep apnea during her active service or prior to 2007.

Additionally, there is no medical opinion on record that suggests that the Veteran's sleep apnea was caused by an in-service herbicide exposure.  First, as the Veteran did not serve in Vietnam or in Korea, there is no presumption under 38 C.F.R. § 3.307 that she was exposed to herbicides.  Additionally, while the Veteran has described an event where she was accidentally in an area being sprayed with herbicide while on active duty in Spain, sleep apnea has not been approved by the VA as a disease associated with exposure to herbicide agents under  38 C.F.R. § 3.309(e) and the Veteran has submitted no medical opinion to the contrary.  

Second, there is no medical opinion of record linking the Veteran's current sleep apnea to her service-connected asthma.  In July 2014, the Veteran obtained a VA pulmonary consult from a VA nurse practioner.  The Veteran requested information that linked asthma to sleep apnea and that progression of asthma symptoms have produced sleep apnea.  The nurse practioner informed the Veteran that there was no documented research to support that claim.  

The March 2015 VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea (OSA) arose during, or is otherwise related to, any incident of service.  He stated that asthma has no causal role in the development or aggravation of OSA and that there was no evidence that the Veteran had sleep apnea during service.  

While the Veteran believes that her current sleep apnea disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of sleep apnea are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her sleep apnea is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current sleep apnea disability is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 (1999).  Thus, the Veteran's own opinion regarding the etiology of her current sleep apnea is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  The evidence of record does not contain any medical opinion in the Veteran's favor.  Again, her PCP noted in March 2010 that he could not connect her sleep apnea to her service in the Air Force.  

In sum, the most probative evidence is against the finding that the Veteran's sleep apnea arose in service or is otherwise related to service, to include the claimed herbicide exposure and the claimed secondary service connection to her service-connected asthma.  


X.  Benefit of the Doubt Doctrine

In reaching these above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for bilateral hip and knee bursitis is denied.

Entitlement to service connection for plantar fasciitis is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for an eye disability, to include cataracts is denied.

Entitlement to service connection for headaches, claimed as migraines, is denied.

Entitlement to service connection for memory problems with headaches is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Board finds that additional development is necessary prior to appellate review of a claim for service connection for breast cancer or atypical lobular hyperplasia.

The Veteran contends that her breast cancer developed from certain calcifications or cysts found during service.  The March 2015 VA examiner based his opinion on the lack of evidence from the Veteran's active duty service of any x-rays or mammograms demonstrating calcifications.  However, the Board notes that the Veteran's service treatment records are incomplete.  

As the Veteran's unavailable service treatment records might have contained the evidence of the calcifications or cysts, the Board finds a remand necessary to obtain an opinion as to whether or not the Veteran's current breast cancer disability could be related to the claimed in-service findings of calcifications or cysts. 

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a VA physician to obtain an opinion as to whether the Veteran's breast cancer is related to service.  If an examination is deemed necessary to respond to the question, one should be scheduled.  The examiner should review the claims file, address the following, and provide the rationale for the conclusions reached:

a. Provide an opinion as to any possible link between the Veteran's claimed in-service findings of breast calcifications or cysts.

b. Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's breast cancer arose in service or is otherwise related to service.

2. After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


